DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 06/06/2022 have been entered.  

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an in-situ polishing pad thickness monitoring system” of claim 1, configured “to generate signals, across polishing of multiple substrates, that depend on pad thickness”
“a controller” of claim 1 “configured to receive a signal from the monitoring system and generate a measure of polishing pad wear rate by applying a predictive filter to the signal”. 
“instructions” of claim 19 “to cause one or more processors to: receiving a signal that depends on a thickness of a polishing pad across polishing of multiple substrates from an in-situ pad thickness monitoring system, the signal including a sequence of values” is considered one or more computer programs tangibly embodied in an information carrier for receiving a sequence of values, in the form of signal, from an in-situ pad thickness monitoring system representing a thickness of a polishing pad across polishing of multiple substrates [Application Publication; paragraph 0072].  
“instructions” of claim 19 “to cause one or more processors to: applying a predictive filter to the signal to generate a sequence of adjusted values including a predicted value” is considered to be one or more computer programs tangibly embodied in an information carrier which processes the signal using a prediction filter [Application publication; paragraph 0012] to generate a sequence of adjusted values including a predicted value [Application publication; paragraphs 0012, 0072].  
“to cause one or more processors” of claim 19 “to cause one or more processors to: generate a measure of polishing pad wear rate from the sequence of adjusted values.”  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1, 13, and 19, and those depending therefrom including claims 2-12, 14-18, and 20, are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “an in-situ polishing pad thickness monitoring system to generate signals, across polishing of multiple substrates, that depend on pad thickness” and “a controller configured to receive a signal from the monitoring system and generate a measure of polishing pad wear rate by applying a predictive filter to the signal”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723